Citation Nr: 0313071	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, claimed as due to the use of tobacco.

2.  Entitlement to service connection for an abdominal 
aneurysm, claimed as due to the use of tobacco.

3.  Entitlement to service connection for coronary artery 
disease, claimed as due to the use of tobacco.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for nicotine dependence, 
with any resulting secondary conditions; peripheral vascular 
disease, carcinoma of the lung; an abdominal aneurysm; and 
coronary artery disease; each claimed as secondary to in-
service tobacco use.  The veteran has perfected a timely 
appeal of these determinations to the Board.

When this matter was previously before the Board in December 
2000, it was remanded for further development and 
adjudication.  Thereafter, in a December 2002 rating 
decision, the RO established service connection for nicotine 
dependence and for carcinoma of the lung, status post left 
lower lobe lobectomy (lung cancer), and assigned initial 
noncompensable evaluations for these conditions, effective 
December 15, 1997.  Since that time, the veteran has not 
initiated an appeal regarding either the effective date of 
the awards of service connection or evaluations assigned, and 
thus no claims for VA compensation for his nicotine 
dependence or lung cancer are before the Board.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

Because the RO has confirmed and continued its denial of the 
veteran's claims seeking service connection for peripheral 
vascular disease, an abdominal aortic aneurysm, and coronary 
artery disease, these claims have been returned to the Board 
for further appellate consideration.



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for nicotine dependence, 
effective December 15, 1997.

3.  The veteran has peripheral vascular disease that is 
related to his service-connected nicotine dependence.

4.  The veteran has an abdominal aortic aneurysm that is 
related to his service-connected nicotine dependence.

5.  The veteran has coronary artery disease that is related 
to his service-connected nicotine dependence.


CONCLUSIONS OF LAW

1.  The veteran's peripheral vascular disease is proximately 
due to or the result of his service-connected nicotine 
dependence.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2002); VAOPGCPREC 19-97.

2.  The veteran's abdominal aortic aneurysm is proximately 
due to or the result of his service-connected nicotine 
dependence.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2002); VAOPGCPREC 19-97.

3.  The veteran's coronary artery disease is proximately due 
to or the result of his service-connected nicotine 
dependence.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2002); VAOPGCPREC 19-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims of service connection for peripheral 
vascular disease, an abdominal aortic aneurysm and coronary 
artery disease, and that the requirements of the VCAA have in 
effect been satisfied.

In April 2002, the veteran was afforded VA examinations to 
determine whether he had nicotine dependence due to service 
as well as whether his peripheral vascular disease, an 
abdominal aortic aneurysm, or coronary artery disease was 
related to his nicotine dependence.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  VA has also associated with the 
claims folder voluminous records of the veteran's treatment 
for these conditions, and he and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In the December 2000 remand and the 
supplemental statements of the case, VA notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  By way of 
the aforementioned documents, VA gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the Board's favorable 
decision and the extensive record on appeal, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Background and Analysis

As the Board noted in the December 2000 remand, the veteran 
asserts that service connection is warranted for his 
peripheral vascular disease, an abdominal aortic aneurysm and 
coronary artery disease on the basis that he began smoking 
during service and that he has these disabilities as a 
consequence of smoking.  In addition, in written argument 
submitted subsequent to the Board's remand, his 
representative points out that service connection has since 
been granted for nicotine dependence, and that the medical 
evidence, both private and VA, shows that each of the above 
conditions is related, at least in part to smoking.  Further, 
his representative challenges the attribution of any 
condition to the veteran's family history, maintaining that 
such an opinion is purely speculative.  As such, Veterans of 
Foreign Wars argues service connection is warranted for the 
veteran's peripheral vascular disease, an abdominal aortic 
aneurysm and coronary artery disease.

The Board has reviewed the pertinent evidence of record.  
Because the RO has established service connection for 
nicotine dependence and the evidence shows the veteran began 
smoking cigarettes during service and has repeatedly been 
diagnosed as having peripheral vascular disease, abdominal 
aortic aneurysm and coronary artery disease, the Board will 
confine its discussion to the evidence that relates to 
whether these conditions are related to his service-connected 
nicotine dependence.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, with regard to claims based on tobacco use, in 
February 1993, VA's General Counsel held that direct service 
connection may be granted if the evidence shows injury or 
disability resulting from tobacco use during service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  In addition, 
service connection may be established for disability due to 
tobacco use if the evidence shows that the veteran incurred a 
nicotine dependence in service.  See VAOPGCPREC 19-97, 62 
Fed. Reg. 37954 (1997).  

In addition, recently enacted legislation prohibits service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2002).  The statute and its 
implementing regulation, however, apply only to claims filed 
after June 9, 1998; the veteran filed these claims in 
December 1997.  In this regard, the Board notes that where, 
as here the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Because the veteran's claims were filed in January 1998, the 
Board will consider the law as it existed prior to June 9, 
1998.

As noted in the December 2000 remand, in December 1997 and 
May 1999 reports, the veteran's treating physician, Dr. Lloyd 
J. Kellam III, opined that the veteran's peripheral vascular 
disease, abdominal aneurysm and coronary artery disease were 
each directly related to smoking.  In the remand, the Board 
observed, however, that, to that point, no examiner had 
attributed any of these conditions to the veteran's in-
service smoking, and there was no medical evidence showing 
that the veteran suffered from nicotine dependence that had 
its onset during service.

In April 2002, the veteran was afforded a VA psychiatric 
examination, and the report of that examination reflects that 
the psychiatrist diagnosed him as having nicotine dependency 
that had its onset during service.  Based on this evidence, 
in December 2002, the RO established service connection for 
nicotine dependence, effective December 15, 1997.

In April 2002, the veteran was also afforded a VA 
cardiovascular examination.  At the outset of the report, the 
physician noted that he had reviewed the veteran's claims 
folder.  The examiner discussed the veteran's pertinent 
medical history and reported his examination findings.  The 
physician diagnosed the veteran as having severe peripheral 
vascular disease, spaxillofemoral and femoral-femoral 
bypasses with intermittent claudication; status post 
abdominal aortic aneurysm resection; and coronary artery 
disease, status post inferior wall myocardia infarction, 
double vessel coronary disease, status post percutaneous 
transluminal coronary angioplasty, and stent of the coronary 
artery.

Subsequent to offering these diagnoses, the examiner stated 
that smoking was a known risk factor for coronary artery 
disease and peripheral vascular disease, but reported that 
the veteran had even stronger risk factors because he had 
hypertension, hypercholesterolemia and a family history of 
these diseases.  He added that the association between 
abdominal aortic aneurysm to smoking was unclear and unknown.  
The physician concluded that the veteran's peripheral 
vascular disease, abdominal aortic aneurysm and coronary 
artery disease were more strongly related to his family 
history than to his smoking and nicotine dependence, which he 
agreed started during his military service.

After a careful review of the record, the Board finds that 
the evidence supports the veteran's claims of service 
connection for peripheral vascular disease, abdominal aortic 
aneurysm, and coronary artery disease.  In reaching these 
determinations, the Board observes that in his December 1997 
and May 1999 reports, Dr. Kellam opined that the veteran's 
peripheral vascular disease, abdominal aneurysm and coronary 
artery disease were each directly related to smoking.  
Further, the Board notes that the RO has granted service 
connection for nicotine dependence.  Moreover, the Board 
observes that the opinion of the physician who performed the 
April 2002 VA cardiovascular examination also supports the 
veteran's peripheral vascular disease and coronary artery 
disease claims.

In his April 2002 report, the examiner agreed with Dr. Kellam 
that the veteran's peripheral vascular disease and coronary 
artery disease were related to his smoking, which stemmed 
from his service-connected nicotine dependence, but only 
differed in whether it was a more proximate cause of the 
veteran's development of these conditions.  The Board points 
out, however, that this inquiry is not relevant to whether 
there is a medical nexus between these conditions and 
service.  

With respect to his abdominal aortic aneurysm, the April 2002 
VA examiner reported that the relationship between abdominal 
aortic aneurysm and smoking was unknown, and thus the only 
concluded it was more likely due to his family history.  In 
light of Dr. Kellam's medical opinions, however, the Board 
concludes that the evidence is at least in equipoise and thus 
also supports service connection for an abdominal aortic 
aneurysm.


ORDER

Service connection for peripheral vascular disease is 
granted.

Service connection for abdominal aortic aneurysm is granted.

Service connection for coronary artery disease is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

